On appeal, appellant contends that a permanent guardianship
                    with the maternal grandparent was a better alternative to termination of
                    his parental rights in this case.   See NRS 432B.466-.468. Appellant also
                    contends that the district court's order lacked the necessary factual
                    findings to support termination and that termination was not warranted
                    in light of his efforts to visit the children and provide them gifts.
                                 Having considered appellant's arguments along with the
                    appellate record, we conclude that substantial evidence supports the
                    district court's order to terminate appellant's parental rights. The district
                    court considered the permanent guardianship option argued by appellant
                    and concluded that it would not be in the children's best interests, as it
                    would not provide the stability and permanency that the children need in
                    this case. The district court's order contains specific factual findings that
                    appellant had perpetrated acts of domestic violence against the children's
                    mother and used controlled substances in the presence of the oldest child,
                    who suffered emotional harm. The court further found that appellant
                    continued to use controlled substances and engage in acts of domestic
                    violence, and failed to comply with elements of his case plan aimed at
                    addressing these issues. The court also found that the children had a very
                    strong bond with their maternal grandparents, who had provided a loving
                    and stable home and sought to adopt them. In comparison, the court
                    found that appellant had a weak bond with the older child, and that his
                    bond with the younger child was virtually nonexistent. See NRS 128.108.
                                 Appellant contends that his case plan was unworkable and
                    unattainable because he could not have custody in light of the domestic
                    violence issues under NRS 125C.230 and NRS 432B.157, which set forth
                    rebuttable presumptions that it is not in a child's best interest to be in the

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    .71"
                custody of a parent who has engaged in an act of domestic violence. We
                note, however, that appellant had an opportunity to rebut the
                presumptions by completing other parts of his case plan including
                counseling and other services intended to address his domestic violence
                issues, as well as providing support for the children. The district court
                found that the appellant failed to make any meaningful efforts to address
                his domestic violence issues or provide for the children's monetary support
                and emotional and physical well-being. Having reviewed the record, we
                conclude that substantial evidence supports the district court's findings of
                parental fault and that termination of appellant's parental rights was in
                the children's best interests.   See Matter of N.J., 116 Nev. at 800, 8 P.3d at
                132;   Matter of D.R.H., 120 Nev. at 428-33, 92 P.3d at 1234-37.
                Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                               Gibbons


                                                                                             J.




                                                                                             J.
                                                               Saitta


                cc:    Seventh Judicial District Court Dept. 2
                       David D. Loreman
                       Attorney General/Las Vegas
                       White Pine County Clerk

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A